Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2018

                                   No. 04-18-00677-CR

                                   Kile Ryan ADAMS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR1611
                        Honorable Joey Contreras, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on December 5, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court